[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR ARTICULATION
The motion for articulation is granted to the extent hereinafter set forth.
The court was not influenced or affected in any way by any bias towards Attorney Osis, counsel for the minor child. In fact, the court complimented all three counsel at the end of the trial on their superior performance. While the court disagreed with attorney Osis on her view of her role in representing the child, Attorney Osis did exactly what the court had asked her to do, that is, provide all the available evidence needed to allow the court to determine the best interest of the child.
Attorney Osis also vigorously advocated for her client's position. Based on the same evidence, the court disagreed with that position as the memorandum of decision hopefully makes clear.
To this extent, the memorandum of decision is articulated.
MARGARET C. DRISCOLL STATE TRIAL REFEREE CT Page 1286